Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/13/2020 has been entered.

Response to Amendment
3. 	This is in response to the amendments filed on 11/13/2020. Claims 1, 3, 8, 12 15, 16, and 17 have been amended. Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 11/13/2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney So Ra Ko on 02/11/2021.
The claims have been amended as follows:

1. (Currently amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
determine that a mobile device is associated with a first identifier that is associated with a first mobile network based on receiving a request of the mobile device to access a private network associated with the first mobile network using a second identifier associated with a second mobile network and determining that the second identifier does not provide authorization to access the private network,
wherein the first identifier provides authorization for the mobile device to access the private network
wherein the mobile device is communicatively coupled to the second mobile network using the second identifier; 
transmit, based on determining that the mobile device is associated with the first identifier, a security challenge to the mobile device;
determine, based on receiving a response to the security challenge from the mobile device, whether the response to the security challenge satisfies the security challenge; and
provide, based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network.

8. (Currently amended)  A method, comprising:

determining, by the device and based on receiving a request of the mobile device to access a private network associated with a first mobile network using the first identifier and determining that the first identifier does not provide authorization to access the private network, that the mobile device is associated with a second identifier that is associated with the first mobile network;
determining, by the device and based on determining that the mobile device is associated with the second identifier, that the mobile device is authorized to access the private network associated with the first mobile network;
wherein the second identifier provides authorization for the mobile device to access the private network, and
wherein the mobile device is communicatively coupled to the second mobile network using the first identifier
transmitting, by the device and based on determining that the mobile device is authorized to access the private network, a security challenge to the mobile device;
determining, by the device and based on receiving a response to the security challenge from the mobile device, whether the response to the security challenge satisfies the security challenge; and
providing, by the device and based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network.

15. (Currently Amended)  A non-transitory computer-readable medium storing instructions, the instructions comprising:

receive, from a mobile device, a request to access a private network associated with a first mobile network using a first identifier associated with a second mobile network,
wherein the mobile device is communicatively connected with the second mobile network using the first identifier;
determine, based on receiving the request, that the first identifier, associated with the mobile device, is associated with the first mobile network,
wherein the second identifier provides authorization for the mobile device to access the private network; 
determine, based on receiving a request of the mobile device to access the private network using the first identifier and determining that the first identifier does not provide authorization for the mobile device to access the private network, that the first identifier is associated with a second identifier that is associated with the mobile device and provides authorization for the mobile device to access the private network associated with the first mobile network, 
wherein the one or more instructions, that cause the one or more processors to determine that the first identifier assigned to the mobile device is associated with the second identifier, cause the one or more processors to:
access information that identifies that the first identifier and the second identifier are stored in a same embedded universal integrated circuit card (eUICC) on the mobile device, and

determine, based on determining that the second identifier is associated with the mobile device and the first mobile network, that the mobile device is authorized to access the private network;
transmit, based on determining that the mobile device is authorized to access the private network, a security challenge to the mobile device;
determine, based on receiving a response to the security challenge from the mobile device, whether the response to the security challenge satisfies the security challenge; and
provide, based on determining that the response to the security challenge satisfies the security challenge, the mobile device with access to the private network.

Allowable Subject Matter
Claims 1-20 are allowed as amended.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Serna et al. (US 2018/0110081 A1), Rosati et al. (US 2013/0046976 A1), and Alperovich et al. (US 2009/0011759 A1).  Serna in view of Rosati teaches a device comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, to: transmit, based on determining that the mobile device is associated with the first identifier, a security challenge to the mobile device; determine, based on receiving a response to the security challenge from the mobile device, whether the response to the security challenge satisfies the security challenge; and provide, based on determining that the response to the security challenge satisfies the security 
What is missing from the prior art is the device comprising: determine that a mobile device is associated with a first identifier that is associated with a first mobile network based on receiving a request of the mobile device to access a private network associated with the first mobile network using a second identifier associated with a second mobile network and determining that the second identifier does not provide authorization to access the private network, wherein the first identifier provides authorization for the mobile device to access the private network, wherein the mobile device is communicatively coupled to the second mobile network using the second identifier, recited in claim 1 when considered in view of the other limitations recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 2-7 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 8 recites a method which corresponds to the device of claim 1 and contains at least the limitations stated above. Here, a first identifier of claim 8 corresponds to a second identifier of claim 1, and a second identifier of claim 8 corresponds to a first identifier of claim 1. Therefore, claim 8 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 9-14 which further limit claim 8 are also deemed allowable by virtue of their dependency. Claim 15 recites a non-transitory machine-readable medium which corresponds to the device of claim 1, and contains at least the limitations stated above. Here, a first identifier of claim 15 corresponds to a second identifier of claim 1, and a second identifier of claim 15 corresponds to a first identifier of claim 1. Therefore, claim 15 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 16-20 which further limit claim 15 are also deemed allowable by virtue of their dependency.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491